DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Park et al. (U.S. PGPub 2014/0133411) teaches one or more self-interference parameters for self-interference at the wireless device 14 are obtained by the network node (step 100). In one embodiment, the network node obtains the one or more self-interference parameters by determining the one or more self-interference parameters at the network node. In another embodiment, the network node obtains the one or more self-interference parameters from another network node (e.g., the base station 12 obtains the one or more self-interference parameters from the wireless device 14 or vice versa) (See [0105]). Self-interference parameters include a frequency location of the self-interference, a strength of the self-interference, or both the frequency location and the strength of the self-interference (See [0005]). 
The prior art of Roberts et al. (U.S. PGPub 2021/0126669) teaches determining first configuration parameters for a baseband precoder of the wireless transceiver based on the channel state information, the first configuration parameters configured to minimize self-interference received at a receive antenna of the wireless transceiver; determining second configuration parameters for an RF precoder of the wireless transceiver based on the channel state information, the second configuration parameters configured to minimize self-interference received at the receive antenna of the wireless transceiver; and applying the first and second configuration parameters to the baseband precoder and the RF precoder, respectively (See [0019]). In some embodiments, null steering can be used in either the base station 102 or the portable electronic device 104 to direct a null region of an emission pattern of a set of transmit antennas toward a set of receive antennas of the same transceiver device. The base station 102 and/or the portable electronic devices 104, 106 can include one or more self-interference cancellation filters that couple transmit chains to receive chains within the same transceiver device so that signals transmitted by that device are cancelled from signals received by that device (See [0081]).
The prior art of Hassan Hussein et al. (U.S. PGPub 2021/0258100) teaches the eNB may transmit, to the UE that has requested the UL transmission causing the puncturing/overlay, an availability of the mode itself and/or of resources to be used for puncturing/overlay. Those available resources may form a basis for a selection at the UE side, i.e., which resources to use for the UL. The available resources may be determined, for example, based on the availability of self-interference mitigation and/or based on other parameters such as a priority or quality class of the payload data transmitted in the punctured or overlaid resources (See [0404]).	The prior art of Su et al. (U.S. PGPub 2022/0182160) teaches transmit first configuration information, the first configuration information being used to determine a measurement time-frequency resource for residual self-interference measurement; receive feedback information determined according to a measurement result, the measurement result being obtained by a terminal performing the residual self-interference measurement on the measurement time-frequency resource (See [0135]). The step of transmitting feedback information determined according to the measurement result may include determining at least one of the strength of the residual self-interference, the signal-to-interference-and-noise ratio considering the residual self-interference, or the signal-to-interference-and-noise ratio without considering the residual self-interference as the feedback information (See [0113]).
Claims 1-18 appear to be novel and inventive because prior art fails to show or teach receiving an indication of a self-interference measurement (SIM) configuration associated with null-forming at the first wireless device, the null-forming associated with steering at least one receive beam of the wireless device, at least one transmit beam of the wireless device, or a combination thereof, away from one or more external sources of self-interference.
Claims 19-28 appear to be novel and inventive because prior art fails to show or teach determining a self-interference measurement (SIM) configuration associated with null-forming at a first wireless device, the null-forming associated with steering at least one receive beam of the first wireless device, at least one transmit beam of the first wireless device, or a combination thereof, away from one or more external sources of self-interference and transmitting, to the first wireless device, an indication of the SIM configuration to facilitate at least one null-forming procedure at the first wireless device.
Claim 29 appears to be novel and inventive for reasons similar to claim 1 above.
Claim 30 appears to be novel and inventive for reasons similar to claim 19 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/8/2022